435 So. 2d 972 (1983)
JOA CORPORATION, Appellant,
v.
LAMERICA REALTY COMPANY OF MIAMI, Appellee.
No. 82-2427.
District Court of Appeal of Florida, Third District.
August 9, 1983.
*973 Frank R.S. Fabre, Coral Gables, for appellant.
Ruben L. deLeon, Miami, for appellee.
Before BARKDULL, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Appellant herein, defendant in the trial court, seeks review of an adverse final judgment entered by the trial court, sitting as trier of the fact, in a case wherein the appellee sought damages for breach of a real estate brokerage contract.
The appellant has raised 5 points on appeal all of which go either to the question of whether the appellee was hired to complete the sale and whether it produced a buyer ready and willing to purchase the property. The trial court's ruling was predicated in part on the testimony of the parties which was neither reported or filed in this court.[1] Thus this court is unable to review the correctness of the order appealed and therefore the final judgment here under review is affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979); Lang v. Lang, 416 So. 2d 480 (Fla. 4th DCA 1982); Kauffmann v. Baker, 392 So. 2d 13 (Fla. 4th DCA 1981).
Affirmed.
NOTES
[1]  Pursuant to Rule 9.200(f)(2), Fla.R.App.P., we entered an order directing the appellant to complete the record on appeal in accordance with Rule 9.200(a), (b), (f), Fla.R.App.P. Notwithstanding this order the appellant failed to supplement the record with any testimony or statement pursuant to applicable appellate rules.